Citation Nr: 1336432	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO. 09-23 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to a service-connected right foot disability, and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. In that decision, the RO denied service connection for a low back disability.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013. A transcript of the hearing is contained in the Virtual VA file associated with the Veteran's claim.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a low back disability, to include as secondary to a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. An October 2004 rating decision denied service connection for a low back disability. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period.

2. The evidence associated with the claims file subsequent to the October 2004 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The October 2004 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a low back disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

VA has a duty to provide claimants with notice and assistance in the development of their claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159 (2012). In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The claim requires further development, which is addressed in the remand section below.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen. See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008). Therefore, new and material evidence is still required to reopen in such instances. See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Board finds that the Veteran is required to submit new and material evidence to reopen his case.

Official service department records were associated with the claims file in May 2013. These records were in existence at the time of the October 2004 rating decision, but were not associated with the claims file when that decision was made. However, the records are not relevant as they do not relate to the injury the Veteran is seeking to service connect, nor do they have a reasonable possibility of helping to substantiate the claim. The service treatment records at issue contain complaints of chest pain, upper respiratory problems, a nose injury, and some dental and immunization records. There is one entry concerning upper back pain, but that is distinguishable from the Veteran's current claim of a low back disability. As the recently associated service treatment records are not relevant, new and material evidence is required to reopen the case. 38 C.F.R. § 3.156(c).

In addition to his claim for direct service connection, the Veteran contends in the alternative that his low back disability is due to his service-connected right foot disability. As this is a new theory of entitlement for the same low back disability that was the subject of the October 2004 denial, the claim of secondary service connection is not a new claim. See Boggs, 520 F.3d at 1335. Therefore, new and material evidence is required to reopen the claim despite the new theory of causation advanced by the Veteran. See Roebuck, 20 Vet. App. 307.

Second, the Board finds that new and material evidence sufficient to warrant reopening has been submitted.

The RO last finally denied service connection for a low back disability in October 2004. The Veteran was notified of the decision, but did not file a notice of disagreement within the one year statutory period. Therefore, the October 2004 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in October 2004 consisted of the Veteran's service and VA treatment records, private treatment records, the Veteran's lay statements, and a statement from the Veteran's wife. The evidence did not reflect a nexus between the low back disability and service, or a nexus between the low back disability and the Veteran's service-connected right foot disability.

Evidence received since the October 2004 rating decision includes private treatment records diagnosing the Veteran with degenerative disc disease, VA treatment records from October 2004 forward, and the Veteran's testimony at a Travel Board hearing in June 2013. At the hearing, the Veteran testified that his doctors informed him that his low back disability is likely due to his service-connected right foot disability. The Veteran also testified that his doctors told him that his low back disability pre-existed his first motor vehicle accident in 2003. While not competent to establish a nexus between his low back disability and either his service or his service-connected right foot disability himself, the Veteran is competent to report the opinions of medical professionals as told to him, and for the purposes of reopening his statements are presumed to be credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Justus, 3 Vet. App. at 513.

The evidence provided by the Veteran is new as it is information not previously submitted to agency decision makers. It is material as it addresses the previously unestablished facts of a nexus between the low back disability and service and a nexus between the low back disability and the service-connected right foot disability. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for a low back disability, to include as secondary to a service-connected right foot disability, is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a low back disability, to include as secondary to a service-connected right foot disability, is reopened; the appeal is granted to this extent only.


REMAND

The Board must remand the claim for further development and a VA examination.

VA's duty to assist a claimant includes the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). VA treatment records from October 2010 indicate the Veteran has been denied twice for Social Security disability benefits and that he was appealing those decisions. However, the Social Security records relating to these decisions have not been associated with the claims file and there is no indication the records are unavailable. As the disability on which the Veteran based his application for disability benefits is unclear, it cannot be said that the records are irrelevant or that they would not help to substantiate the Veteran's claim. Golz, 590 F.3d 1317. Thus, the Board must remand the claim so that any relevant Social Security records can be obtained and associated with the claims file.

The duty to assist also includes providing the Veteran with a VA medical examination when appropriate. See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Here, the Veteran has been diagnosed with lumbar degenerative disc disease, his service treatment records show low back pain in service, there is an indication of a causal relationship between the low back disability and either the Veteran's service or his service-connected right foot disability, and there is insufficient medical evidence to decide the claim. Therefore, VA must provide the Veteran with a medical examination.

While on remand, the Veteran should be requested to identify and authorize for release any further relevant records. Appropriate efforts should be made to obtain any records so identified.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits. All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Request that the Veteran identify and authorize for release any further medical records that are relevant to his claim. Appropriate efforts must be made to obtain any records so identified.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide the records, if able.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an examiner of sufficient expertise. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination report. After reviewing the file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the low back disability was incurred in or aggravated by service?

In answering this question specifically, the examiner is invited to take note of the fact the Veteran's service treatment records indicate a paravertebral strain while in service, as well as complaints of low back pain.

b) If it was not incurred in or aggravated by service, is it at least as likely as not (a fifty percent probability or greater) that the current low back disability was caused by the Veteran's right foot disability?

c) If the right foot disability did not cause the low back disability, is it at least as likely as not (a fifty percent probability or greater) that the low back disability was aggravated (permanently worsened beyond its natural progression) by the right foot disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the low back disability by the service-connected disability.

A detailed rationale supporting the examiner's opinion should be provided. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010). In forming the opinion, the examiner should consider the Veteran's lay statements.

If the examiner finds that the current disability is the result of an intercurrent cause, the examiner should state that cause and provide a supporting rationale explaining why the examiner believes the disability is causally linked to that event.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


